Citation Nr: 1729460	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-07 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a sacroiliac joint disability.


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel




INTRODUCTION

The Veteran served honorably on active duty in the U.S. Air Force from July 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Atlanta, Georgia.

The Veteran and her spouse appeared and testified before the undersigned Veterans Law Judge at a hearing held in March 2017.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  A cervical spine disability is etiologically related to service.

2.  A sacroiliac joint disability is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a sacroiliac joint disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS



I.  Service Connection - Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Generally, in order to show a service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection may also be granted on a presumptive basis in certain cases.  See 38 C.F.R. § 3.307.  However, for the reasons discussed below, the criteria for direct service connection of the Veteran's lumbar spine disability have been met and there is no need to evaluate whether service connection is also warranted on a presumptive basis.

II.  Service Connection - Analysis

The Veteran has consistently contended that her current cervical spine and sacroiliac joint disability began after she was involved in a motor vehicle accident in 1983 during her active duty service.  She stated at the March 2017 hearing that she was rear ended at that time and has had consistent and deteriorating symptoms of pain in her low back or hip in addition to her neck since that accident.  The Veteran testified that these symptoms continued throughout the remainder of her active duty service and stated that she received physical therapy to treat her symptoms.  

The Board notes that her service treatment records appear to largely corroborate her testimony regarding her motor vehicle accident.  As the Veteran has suggested, treatment notes while she was on active duty include a March 1983 diagnosis of whiplash secondary to a motor vehicle accident.  A physical therapy note at that time also included evidence of marked spasm in the left upper trapezius and a slow and diminished range of motion in the cervical spine that the Veteran moved in a cog wheel fashion.  Active duty treatment records also include a June 1984 clinical note in which the Veteran reported pain in her right hip area with leg lifting, standing, and walking.  At that time, she also exhibited pain with exterior rotation to her right hip.  

Shortly after her separation from service in September 1984, the Veteran again reported back pain and exhibited tenderness in her lumbosacral spine with tight muscles.  

Although the Veteran is competent to report the circumstances of her motor vehicle accident and the symptoms she experienced since that accident, there is no indication that she possesses the medical knowledge, training, or experience to offer a competent opinion regarding the medically complex subject of the etiology of her current cervical spine and sacroiliac joint disability.  See Jandreau, supra.

To evaluate the Veteran's condition, she was afforded a VA examination in November 2011.  At that time, the Veteran was diagnosed with a right sacroiliac sprain and a cervical spine sprain.  Notably, the VA clinician who conducted this exam indicated that these diagnoses dated to only 2011.  This examiner was also asked to provide an opinion regarding whether the Veteran's cervical spine and sacroiliac joint disability were etiologically related to her service and in particular to her 1983 motor vehicle accident.  The examiner ultimately opined that it was less likely than not due to the Veteran's motor vehicle accident.  In support of this opinion, the VA examiner noted that there was no evidence to demonstrate chronicity of a low back problem until 2006 and that 2008 was the first mention of chronic neck pain documented in the record.  

The Board notes that this clinician is competent to offer a medical opinion on the relationship between the Veteran's current spine and sacroiliac joint disability.  It was also given after an in-person evaluation of the Veteran and a review of the Veteran's claims file.  As such, it is entitled to some probative weight.  However, there appear to be several discrepancies between the factual underpinning of this opinion and other evidence in the record.  

For instance, despite the report that there was "no evidence" of chronicity of the Veteran's symptoms, post-service treatment records from September 1991 include reports of neck pain and a treatment note from June 1992 includes reports of discomfort in the right sacroiliac joint area that was elicited with palpation to the sacroiliac notch.  The Veteran again reported symptoms of joint and back pain in a private medical history report from September 1996.  Similarly, the Veteran received chiropractic treatment for a cervical strain in March 2000 and by October 2006, the Veteran reported right hip and lower back pain, at which time x-ray images were suspicious for possible "right SI joint arthritis that may be occurring."

The November 2011 VA examiner also noted that results of imaging studies of the Veteran's cervical spine were not available.  However, a review of the Veteran's claims file includes an August 2008 x-ray report of the Veteran's cervical spine that showed signs of disc degenerative problems with osteophytes.  The inconsistencies between this evidence and the statements in the November 2011 VA examination report detract from the probative weight of that clinician's opinion. 

The Board also notes that two additional medical opinions, from private treating and examining clinicians, appear in the record and support the contention that these disabilities are medically linked to the Veteran's 1983 motor vehicle accident.  For instance, the Veteran's treating orthopedic physician completed two disability benefits questionnaires in December 2011.  In those forms, the physician reported a diagnosis of C5-C6 disc herniation and low back pain.  Notably, in contrast to the November 2011 VA examiner, this clinician reported that diagnostic imaging studies documented abnormalities in the Veteran's cervical spine.  This clinician subsequently completed a progress note from February 2012 in which the diagnostic imaging abnormalities in the Veteran's medical records could represent a natural progression from an injury that occurred in 1983, that the Veteran had documentation with both himself and chiropractic care subsequent to the injury that established that the Veteran's symptoms were ongoing.  

The record also contains an independent medical opinion that was completed by an independent medical expert in September 2016.  This clinician reviewed the Veteran's claims file and also ultimately opined that it was at least as likely as not that the Veteran's cervical spine disability and sacroiliac joint disability were due to a motor vehicle accident that occurred during the Veteran's service.  In support of this opinion, this examiner noted that medical research clearly showed that soldiers are especially susceptible to osteoarthritis after a discharge from the service, and that osteoarthritis may manifest itself many years after the initial injury.

Taken with the credible testimony of the Veteran and her spouse that the Veteran has experienced consistent and worsening pain and symptoms in her neck and low back and their credible explanation for a gap in treatment records relating to these conditions, which they relate to a lack of health insurance, the Board finds that the preponderance of evidence in this case suggests that the Veteran's current cervical spine disability and her current sacroiliac joint disability are etiologically related to her 1983 motor vehicle accident.  Therefore, her claims must be granted.

ORDER

Service connection for a cervical spine disability is granted.

Service connection for a sacroiliac joint disability is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


